UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7707


CARDELL LAMONT AVENT,

                Petitioner - Appellant,

          v.

RANDALL C. MATHENA, Warden, Wallens Ridge State Prison,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00605-JAG)


Submitted:   July 25, 2013                 Decided:   August 13, 2013


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cardell Lamont Avent, Appellant Pro Se.    Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cardell      Lamont     Avent       seeks   to        appeal    the    district

court’s      order    denying       relief    on    his    28    U.S.C.       § 2254      (2006)

petition. *      The order is not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.               28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a       substantial    showing          of     the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,        537     U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.




       *
       We previously remanded this case to the district court for
the limited purpose of enabling the court to determine whether
Avent had shown excusable neglect or good cause warranting an
extension of time to appeal.     See Avent v. Mathena, 2013 WL
738320 (4th Cir. Feb. 28, 2013). On remand, the district court
granted his motion for extension of time to file a notice of
appeal. Avent’s appeal is therefore deemed timely filed.



                                               2
          We have independently reviewed the record and conclude

that Avent has not made the requisite showing.   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       DISMISSED




                                  3